Citation Nr: 0600481	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of  
private medical expenses incurred from May 1, 2002, to May 
10, 2002. 


REPRESENTATION

Appellant represented by:  The American Legion
	

ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Department 
of Veterans Affairs (VA) Medical Center in Fayetteville, 
Arkansas, which denied payment of medical care costs incurred 
May 1, 2002 to May 10, 2002.  A Notice of Disagreement was 
received in July 2002.  A Statement of the Case was issued in 
September 2002.  A timely appeal was received in December 
2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In submitting his Form 9 substantive appeal in December 2002, 
the veteran requested a hearing in this matter before a 
Veterans Law Judge sitting at the RO.  In April 2003 the 
veteran indicated that he would accept a video hearing in 
lieu of an in-person hearing at the RO.  To date, no hearing 
has been held on this appeal.  In view of the pending hearing 
request in this matter, the Board must remand the case to 
ensure that the veteran is afforded all due process of law. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran for a 
Videoconference Hearing in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to report 
for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration.  
The purpose of this remand is to ensure due 
process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.  The 
appellant has the right to submit additional 
evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

